Exhibit 10(a)22 FIRST AMENDMENT TO THE SOUTHERN COMPANY SENIOR EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN WHEREAS, the Southern Company Executive Change in Control Severance Plan (“Plan”) was originally established by Southern Company Services, Inc. on December 7, 1998 and was most recently amended and restated on December 31, 2008 to provide certain benefits to eligible employees that may be terminated from employment following a change in control as contemplated therein; and WHEREAS, the Company, through its Board of Directors, is authorized to amend the Plan in accordance with the requirements of Section 6.5 of the Plan; and WHEREAS, the Company desires to amend the Plan to change the severance benefits paid under the Plan, to eliminate certain tax gross-up provisions, and to grandfather participants in the Plan as of October 18, 2009. NOW, THEREFORE, the Plan is hereby amended in the following particulars effective as of October 19, 2009, subject to the provisions of Section 6.5 of the Plan: 1. Section 2.18 of the Plan shall be replaced in its entirety with the following new provision: 2.18“Employee” shall mean those employees of Southern, the Company or any other Southern
